Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our reportdated February 28, 2011 relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Edison International's Annual Report on Form 10-K for the year ended December31, 2010. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Los Angeles, California August 5, 2011
